Citation Nr: 0004505	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to an effective date earlier than October 20, 
1994, for a grant of a total disability evaluation based 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for a gastrointestinal 
disorder.

(The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses will be addressed in a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted entitlement to TDIU and assigned an 
effective date of October 20, 1994.


FINDINGS OF FACT

1.  Prior to October 20, 1994, the veteran was service-
connected for penile scarring, rated 20 percent, and 
prostatitis, rated zero percent; there is no medical evidence 
to suggest that his service-connected disabilities precluded 
employment prior to that date.  

2.  The veteran's claim for a TDIU was not received until 
June 1998; an RO decision at that time granted secondary 
service connection for a psychiatric disorder and assigned a 
50 percent rating, effective October 20, 1994; a subsequent 
RO decision granted a TDIU effective from that date.

3.  A Board decision in October 1991 denied service 
connection for a psychiatric disorder, and that decision was 
affirmed by the Court of Veterans' Appeals (now Court of 
Appeals for Veterans' Claims) in December 1992; the veteran 
submitted no subsequent medical evidence in support of his 
reopened claim suggesting a link between his psychiatric 
disorder and service, and there was no medical evidence of 
record prior to October 20, 1994 indicating a link between 
his psychiatric disorder and a service-connected disability.




CONCLUSION OF LAW

An effective date earlier than October 20, 1994, for a grant 
of entitlement to TDIU is not warranted.  38 C.F.R. §§ 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the veteran's case, the record discloses that a decision 
of the Board in July 1994 granted service connection for 
scarring of the penis and prostatitis.  A rating decision in 
September 1994 assigned noncompensable evaluations for those 
disabilities.

On October 20, 1994, the RO received from the veteran VA Form 
21-4138, Statement in Support of Claim.  On that form, the 
veteran stated that he was asserting a claim of entitlement 
to service connection for "a nervous condition" and sexual 
dysfunction due to his service-connected disabilities of 
scarring of the penis and chronic prostatitis.

A rating decision in June 1998:  Assigned an evaluation of 20 
percent for scarring of the penis; and granted service 
connection for an acquired psychiatric disorder as secondary 
to prostatitis, evaluated as 50 percent disabling, effective 
October 20, 1994.  The combined service-connected disability 
rating was 60 percent.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability, 
disability resulting from a common etiology will be 
considered one disability.  38 C.F.R. § 4.16(a).

In June 1998, the RO wrote to the veteran and notified him of 
the rating actions taken that month.  In the letter to the 
veteran, the RO also stated that he might be entitled to 
compensation at the 100 percent rate if he was unable to 
secure and follow a substantially gainful occupation because 
of service-connected disabilities.  The RO enclosed a copy of 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, which is the form by 
which a veteran may file a formal claim for TDIU.  Soon 
thereafter, the RO received a copy of a completed and signed 
VA form 21-8940 from the veteran.  The form, which was not 
date-stamped by RO personnel, had a notation that it was 
signed by the veteran on June 22, 1998.  

Thereafter, as noted above, the rating decision in June 1998 
granted entitlement to TDIU, effective October 20, 1994, the 
date of claim for service connection for an acquired 
psychiatric disorder.

Regulations provide that any communication or action 
indicating an attempt to apply for one or more benefits under 
the laws administered by VA from a claimant or his 
representative may be considered an informal claim.  Such 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If the application form is received within 
one year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (1999).  

The veteran's statement in support of claim, which was 
received on October 20, 1994, did not constitute an informal 
claim of entitlement to TDIU, because the veteran did not 
identify TDIU as a benefit he was seeking and, indeed, he 
made no reference to interference with his employability by 
service connected scarring of the penis and prostatitis or by 
a  "nervous condition", but the effective date for the grant 
of TDIU was determined to be October 20, 1994, apparently 
because it was determined that the veteran's service-
connected disabilities rendered him unemployable at the time 
of his original claim for service connection for a 
psychiatric disorder.  However, there is no basis for 
granting an earlier effective date, as the veteran was not 
service-connected for a psychiatric disability prior to the 
date in question.  In fact, prior to 1989, service connection 
had not been in effect for any disability, and, prior to 
October 20, 1994, the only compensable service-connected 
disability was penile scarring, rated 20 percent.  Service 
connection for a psychiatric disorder was denied by the Board 
in a March 1974 decision.  The veteran's application to 
reopen that claim was denied by Board decisions in March 1977 
and October 1991; the latter decision was affirmed by the 
Court of Veterans' Appeals (now Court of Appeals for 
Veterans' Claims).  On the basis of medical evidence received 
beginning in October 1994, secondary service connection for a 
psychiatric disorder was eventually granted.  The veteran's 
TDIU claim was not received until 1998.  

Late in June 1998, after the rating decision of June 1998 
granted entitlement to TDIU, the veteran submitted a copy of 
a decision in October 1972 by an administrative law judge, 
"ALJ" of the Social Security Administration (SSA).  The ALJ's 
decision found the veteran to be disabled for SSA purposes 
since September 1970 by reason of multiple disabilities, 
including arteriosclerotic cardiovascular disease, spinal 
osteoarthritis, pulmonary fibrosis, and depressive neurosis.  
Based on the ALJ's decision, the veteran has argued that the 
effective date of TDIU should be in 1970.  However, the 
veteran was granted social security based on a number of 
nonservice-connected disabilities, including depressive 
neurosis.  That is, service connection was not in effect for 
a psychiatric disorder at that time.  For the same reason, an 
effective date in October 1972 (when the AOJ made his 
decision) is not warranted.

Prior to October 20, 1994, the veteran was service-connected 
for penile scarring, rated 20 percent, and prostatitis, rated 
zero percent.  There is no medical evidence to suggest that 
his service-connected disabilities precluded employment prior 
to that date.  The veteran's claim for a TDIU was not 
received until June 1998; an RO decision at that time granted 
secondary service connection for a psychiatric disorder and 
assigned a 50 percent rating, effective October 20, 1994.  A 
subsequent RO decision granted a TDIU effective from that 
latter date.  As noted above, a Board decision in October 
1991 denied service connection for a psychiatric disorder, 
and that decision was affirmed by the Court of Appeals for 
Veterans' Claims in December 1992.  The veteran submitted no 
subsequent medical evidence in support of his reopened claim 
suggesting a link between his psychiatric disorder and 
service, and there was no medical evidence of record prior to 
October 20, 1994, indicating a link between his psychiatric 
disorder and a service-connected disability.

As there is no medical evidence of record that suggests the 
veteran was unemployable prior to October 20, 1994 because of 
service-connected disabilities, the effective date for a 
grant of a TDIU can be no earlier than that time.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than October 20, 1994, for a grant 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied. 

                                                           
REMAND

In October 1998, the Board remanded to the RO the issue of 
entitlement to service connection for a gastrointestinal 
disorder for further development of the evidence, to include 
a medical examination.  It does not appear that the requested 
development has been completed, and the RO has not 
re-certified that issue to the Board at this time.  The Court 
has held that a remand by the Court or the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders and that such a remand imposes on the 
Secretary of Veterans Affairs a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO must comply with the Board's October 1998 
remand instructions relating to the issue of service 
connection for a gastrointestinal disorder.   
Following applicable appellate procedures, that issue must be 
returned to the Board, if otherwise in order.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

